DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2, filed 12/6/21, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 12/6/21.
Therefore, the obviousness double patenting rejection of claims 1, 2, 11 and 18-30 as unpatentable over the claims of U.S. Patent 10,505,080 has been withdrawn. 
The obviousness double patenting rejection of claims 1, 2, 11 and 18-30 as unpatentable over the claims of U.S. Patent 10,711,192 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1, 2, 11 and 18-31 as unpatentable over the claims of 16/202182 has been withdrawn. 
Claims 6-8 and 12-14 of 16/637282 have been canceled.  
Therefore, the provisional obviousness double patenting rejection of claims 1, 2, 11 and 18-31 as unpatentable over the claims of 16/637282 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 11 and 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is applicant’s prior invention, U.S. 10,505,080 B2, and a proper terminal disclaimer was filed on 12/6/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734